DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 6/29/2022. Claims 1-33 and 41 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claims 1-10, 12-19, 21-23, 29, 30, 33, and 41 rejected under 35 U.S.C. 103 as being anticipated by Yuasa (U.S. Patent Application Publication No. 2015/0050906) in view of Boucadair et al. (U.S. Patent Application Publication No. 2018/0316603)

 	Referring to Claim 1, Yuasa discloses a remote identification system for the remote identification of an object, the remote identification system including the object, the object including a wireless transmitter configured to broadcast a static identifier (pars 27-29 and 91-102, emergency communication device, message/SSID); in which the object also includes the wireless transmitter, and in which the local broadcast device is configured to broadcast data and to dynamically alter or re-purpose the identifier so that it is no longer a static identifier but instead includes broadcast data that varies depending on the status of the object (pars 27-29 and 91-102, additional information such as identification, because of emergency).  
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
 	Referring to Claim 2 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which broadcast data is not used for network attachment but instead to provide data about the object and/or data acquired by the object (Yuasa, pars 27-29 and 91-102, recipient/service authority identifies).  
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (Yuasa, par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
Referring to Claim 3 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the local broadcast device dynamically alters the identifier in real-time as the status changes (Yuasa, pars 27-29 and 91-102, with identification, emergency).  
 	Referring to Claim 4 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the local broadcast device also dynamically alters or re-purposes frames of the static identifier to include data that varies depending on the status of the object and includes these frames in the broadcast data (Yuasa, pars 27-29 and 91-102, information added).  
 	Referring to Claim 5 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the broadcast data includes a flag or header to indicate that the data is no longer exclusively a conventional, static identifier (Yuasa, pars 27-29 and 91-102, EMG shows problem).  
 	Referring to Claim 6 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the broadcast data includes location data (Yuasa, pars 27-29 and 91-102, location).  
Referring to Claim 7 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the broadcast data includes operational status data (Yuasa, pars 27-29 and 91-102, emergency).  
 	Referring to Claim 8 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the broadcast data includes a fault code (Yuasa, pars 27-29 and 91-102, EMG, Failure Flag).  
Referring to Claim 9 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the broadcast data includes sensor data (Yuasa, pars 37, 77, 27-29 and 91-102, GPS, etc.).  
Referring to Claim 10 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the broadcast data includes data generated by a payload in the object, and the object status changes when a payload is present or alters (Yuasa, pars 27-29 and 91-102, information added).  
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
Referring to Claim 12 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the broadcast data includes data that does not vary depending on the status of the object, such as identity data (Yuasa, pars 27-29 and 91-102, identification).  
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
 	Referring to Claim 13 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the broadcast data also includes a conventional, static identifier (Yuasa, pars 27-29 and 91-102, SSID).  
Referring to Claim 14 as applied to Claim 13 above, Yuasa as modified discloses the remote identification system in which the static identifier is or includes a network name, or device identifier, or MAC address (Yuasa, pars 27-29 and 91-102, SSID).  
 	Referring to Claim 15 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the broadcast data includes data targeted at a specific device (Yuasa, pars 27-29 and 91-102, recipient, mobile phone/emergency device).  
Referring to Claim 16 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the local broadcast module includes or communicates with a location receiver in the object, such as a GPS receiver (Yuasa, pars 27-29, 37, 47, and 91-102, GPS, location). 
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
Referring to Claim 17 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the wireless transmitter is a 802.11 or WiFi transmitter and the local broadcast module alters or re-purposes a SSID (Service Set Identifier) identifier (Yuasa, pars 24-29 and 91-102, WiFi, SSID).
	Referring to Claim 18 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the wireless transmitter is a 802.11 WiFi transmitter and the local broadcast module alters or re-purposes a SSID identifier and also a Basic Service Set identifier (BSSID) (Yuasa, pars 24-29, 63, 91-102, WiFi, SSID; Also, access point).  
Referring to Claim 19 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the wireless transmitter is a WiFi transmitter and the local broadcast device alters or re-purposes a SSID identifier, a BSSID and also Vendor Specific Information (Yuasa, pars 24-29, 63, and 91-102, WiFi, SSID, VIN; Also, access point).  
Referring to Claim 21 as applied to Claim 19 above, Yuasa as modified discloses the remote identification system in which course, heading and speed are added to Vendor Specific Information (Yuasa, pars 24-29, 67, 75, 81, and 91-102, VIN, direction, Delta V).  
Referring to Claim 22 as applied to Claim 19 above, Yuasa as modified discloses the remote identification system in which a Vendor Specific Information includes the BSSID of a specific recipient, if the data is meant just for that specific recipient (Yuasa, pars 24-29, 63, 86, and 91-102, WiFi, SSID, VIN; Also, access point).  
Referring to Claim 23 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the wireless transmitter is a Bluetooth transmitter and the identifier is the device name (Yuasa, pars 27-29, pars 42-43, and 91-102, Bluetooth, ID).  
Referring to Claim 29 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the wireless transmitter is a RF transmitter and the re-purposed or altered identifier is custom-designed with header and data packets (Yuasa, pars 27-29, 38, and 91-102, radio, data added).  
Referring to Claim 30 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the system includes a receiver that searches for available wireless connections broadcast from an object and an appropriate header or flag that indicates that data that is normally a conventional, static identifier is being re-purposed to include data that varies depending on the status of the object (Yuasa, pars 27-29, 38, and 91-102, emergency, WiFi, vehicles).  
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
Referring to Claim 33, Yuasa discloses an object including a wireless transmitter configured to broadcast a static identifier (pars 27-29 and 91-102, emergency communication device, message/SSID); in which the object includes a local broadcast device including the wireless transmitter, the local broadcast device being configured to broadcast data and to dynamically alter or re-purposes the identifier so that it is no longer a conventional, static identifier but instead includes broadcast data that varies depending on the status of the object (pars 27-29 and 91-102, additional information such as identification, because of emergency).  
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
Referring to Claim 41, Yuasa discloses a remote identification method for the remote identification of an object, the object including a wireless transmitter configured to broadcast a static identifier (pars 27-29 and 91-102, emergency communication device, message/SSID); in which the object also includes a local broadcast device including the wireless transmitter, the local broadcast device being configured to broadcast data: 36655099 1 3/6/209Electronically FiledDocket No. 372226.00003 in which the method comprises the step of the local broadcast module dynamically altering or re-purposing the identifier so that it is no longer a static identifier but instead includes broadcast data that varies depending on the status of the object (pars 27-29 and 91-102, additional information such as identification, because of emergency).
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
  Claims 11, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa (U.S. Patent Application Publication No. 2015/0050906) in view of Boucadair et al. (U.S. Patent Application Publication No. 2018/0316603)
further in view of Meuleman et al. (U.S. Patent Application Publication No. 2019/0172357)

Referring to Claim 11 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the broadcast data includes data required to determine if the object is operating (Yuasa, pars 27-29 and 91-102, emergency communication).  
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
However, Yuasa as modified do not disclose determining if object is operating lawfully.
In the same field of endeavor, Meuleman et al. discloses object is operating lawfully (par 40, legal).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is operating lawfully, as taught by Meuleman et al., in the system of Yuasa and Boucadair et al., for the purpose of implementing vehicle movement protocols (Meuleman et al., Abstract).
Referring to Claim 20 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the first characters in the SSID are used as a flag or header; a second set of characters in the SSID are used for latitude and longitude data; and a third set of characters in the SSID are used for data (Yuasa, pars 24-29 and 91-102, SSID, EMG, latitude/Longitude)  
However, Yuasa do not disclose altitude data.
In the same field of endeavor, Meuleman et al. discloses altitude data (par 41, height).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate altitude data, as taught by Meuleman et al., in the system of Yuasa, for the purpose of implementing vehicle movement protocols (Meuleman et al., Abstract).
Referring to Claim 26 as applied to Claim 1 above, Yuasa as modified discloses the remote identification system in which the wireless transmitter is a transmitter and the identifier is included in the management frames (Yuasa, pars 27-29, 91-102, 117, transmission).  
However, Yuasa do not disclose Long range (LORA) transmitter.
In the same field of endeavor, Meuleman et al. discloses Long range (LORA) transmitter (par 25, LoRa).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Long range (LORA) transmitter, as taught by Meuleman et al., in the system of Yuasa and Boucadair et al., for the purpose of implementing vehicle movement protocols (Meuleman et al., Abstract).

Claims 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa (U.S. Patent Application Publication No. 2015/0050906) in view of Boucadair et al. (U.S. Patent Application Publication No. 2018/0316603) further in view of Davis et al. (U.S. Patent Application Publication No. 2018/0373304)

Referring to Claim 24 as applied to Claim 1 above, Yuasa discloses the remote identification system in which the wireless transmitter is a Bluetooth transmitter and the identifier is a data packet format (pars 27-29, pars 42-43, and 91-102, Bluetooth, ID).  
However, Yuasa does not disclose Eddystone transmitter.
In the same field of endeavor, Davis et al. discloses Eddystone transmitter (par 73, Eddystone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Eddystone transmitter, as taught by Davis et al., in the system of Yuasa, for the purpose of providing a wireless link, across different technologies, and also for reporting data (Davis et al., pars 1, 19, 20, and 48).
However, Yuasa as modified do not disclose URL or Telemetry data packet format.
In the same field of endeavor, Meuleman et al. discloses URL or Telemetry data packet format (par 41, height).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate URL or Telemetry data packet format, as taught by Meuleman et al., in the system of Yuasa and Davis et al., for the purpose of implementing vehicle movement protocols (Meuleman et al., Abstract).
Referring to Claim 25 as applied to Claim 1 above, Yuasa discloses the remote identification system in which the wireless transmitter is a Bluetooth transmitter and the identifier is the device name (pars 27-29, pars 42-43, and 91-102, Bluetooth, ID).  
However, Yuasa does not disclose Bluetooth low energy beacon transmitter.
In the same field of endeavor, Davis et al. discloses Bluetooth low energy beacon transmitter (par 8, Bluetooth Low Energy).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bluetooth low energy beacon, as taught by Davis et al., in the system of Yuasa, for the purpose of providing a wireless link, across different technologies, and also for reporting data (Davis et al., pars 1, 19, 20, and 48).
Referring to Claim 27 as applied to Claim 1 above, Yuasa discloses the remote identification system in which the wireless transmitter is a transmitter and the identifier is included in the management frames (pars 27-29 and 91-102, transmission).  
However, Yuasa does not disclose Sigfox transmitter.
In the same field of endeavor, Davis et al. discloses Sigfox transmitter (par 12, Sigfox).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sigfox transmitter, as taught by Davis et al., in the system of Yuasa, for the purpose of providing a wireless link, across different technologies, and also for reporting data (Davis et al., pars 1, 19, 20, and 48).
Referring to Claim 28 as applied to Claim 1 above, Yuasa discloses the remote identification system in which the wireless transmitter is a transmitter and the identifier is included in the management frames (pars 27-29 and 91-102, transmission).  
However, Yuasa does not disclose Zwave transmitter.
In the same field of endeavor, Davis et al. discloses Zwave transmitter (par 9, Z-wave).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zwave transmitter, as taught by Davis et al., in the system of Yuasa, for the purpose of providing a wireless link, across different technologies, and also for reporting data (Davis et al., pars 1, 19, 20, and 48).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa (U.S. Patent Application Publication No. 2015/0050906) in view of Boucadair et al. (U.S. Patent Application Publication No. 2018/0316603) further in view of Fairfield et al. (U.S. Patent Application Publication No. 2015/0254986)

Referring to Claim 31 as applied to Claim 30 above, Yuasa discloses the remote identification system in which the receiver includes the broadcast data that varies depending on the status of the object (Yuasa, pars 27-29 and 91-102, emergency).  
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
However, Yuasa as modified does not disclose augmented reality subsystem that displays some or all of broadcast data.
In the same field of endeavor, Fairfield et al. discloses augmented reality subsystem that displays some or all of broadcast data (pars 65, 81, and 85, map).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate augmented reality subsystem that displays some or all of broadcast data, as taught by Fairfield et al., in the system of Yuasa and Boucadair et al., for the purpose of reporting information reports (Fairfiled et al., Abstract).
Referring to Claim 32 as applied to Claim 31 above, Yuasa as modified discloses the remote identification system (Yuasa, pars 27-29 and 91-102, emergency).  
However, Yuasa do not disclose object is a UAV.
In the same field of endeavor, Boucadair et al. discloses object is a UAV (par 124, drone).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object is a UAV, as taught by Boucadair et al., in the system of Yuasa, for the purpose of broadcasting an identifier and ensuring connectivity of service (Boucadair et al., Abstract and par 124).
However, Yuasa as modified does not disclose augmented reality subsystem displays some or all of this broadcast data in proximity to an image of the object.
In the same field of endeavor, Fairfield et al. discloses augmented reality subsystem displays some or all of this broadcast data in proximity to an image of the object (pars 65, 81, and 85, map).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate augmented reality subsystem displays some or all of this broadcast data in proximity to an image of the object, as taught by Fairfield et al., in the system of Yuasa and Boucadair et al., for the purpose of reporting information reports (Fairfiled et al., Abstract).
			Response to Arguments 	
 	Applicant's arguments filed 6/29/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. See the above rejection for the relevant citations found in the cited prior art disclosing the amended limitations. 
 	 				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642